Upon the record here, we have concluded that there are triable issues of fact arising in connection with the defense of alleged failure on the part of the insured to co-operate with the defendant as required by the conditions of the policy. (See Seltzer v. Indemnity Ins. Co., 252 N. Y. 330; Ohrbach V. Preferred Acc. Ins. Co., 227 App. Div. 311; Lumbermens Mut. Cas. Co. v. Goldwasser, 7 A D 2d 849; United States Fid. & Guar. Go. v. von Bargen, 7 A D 2d 872, affd. 7 N Y 2d 932.) Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.